 Case 18-10398             Doc 217     Filed 01/22/19 Entered 01/22/19 08:48:03              Desc Main
                                        Document     Page 1 of 10


                               UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF MASSACHUSETTS


                                                      )
In re                                                 )
                                                      )           Chapter 11
H N HINCKLEY & SONS, INC.,                            )           Case No. 18-10398-JNF
                                                      )
                    Debtor.                           )
                                                      )


                                      CERTIFICATE OF SERVICE


         I, Adam J. Ruttenberg, hereby certify that on January 22, 2019, true copies of Stipulation

Between Debtor, Martha’s Vineyard Savings Bank, and Massachusetts Department of

Revenue Regarding Martha’s Vineyard Savings Bank’s Motion to Approve Distribution of

Surplus Collateral Proceeds to the Debtor and Opposition and Joinder thereto and Motion

to Approve Stipulation Between Debtor, Martha’s Vineyard Savings Bank, and

Massachusetts Department of Revenue Regarding Martha’s Vineyard Savings Bank’s

Motion to Approve Distribution of Surplus Collateral Proceeds to the Debtor and

Opposition and Joinder thereto were served on the following via first class mail, postage prepaid:


                                             Civil Process Clerk
                    Office of the United States Attorney for the District of Massachusetts
                           John Joseph Moakley United States Federal Courthouse
                                      One Courthouse Way, Suite 9200
                                             Boston, MA 02210
                                           (and also certified mail)

                                   Attorney General of the United States
                                     950 Pennsylvania Avenue, N.W.
                                         Washington, DC 20530
                                         (and also certified mail)




2653135v1/14189-7
 Case 18-10398      Doc 217   Filed 01/22/19 Entered 01/22/19 08:48:03   Desc Main
                               Document     Page 2 of 10


                                 Internal Revenue Service
                                       PO Box 7346
                                  Philadelphia, PA 19101
                                  (and also certified mail)

                                   20-20 Technologies
                                  550 3 Mile Road NW
                                 Grand Rapids, MI 49544

                                   Ace Hardware Corp.
                                  2200 Kensington Court
                                   Oak Brook, IL 60523

                                Andersen Distribution Inc
                                     US Impact Inc
                                  775 Asbury Dr Ste B
                               Mandeville, LA 70471-1843

                                  Anderson Corporation
                                     100 4th Ave N
                                   Bayport, MN 55003

                                  Araujo Brothers, Inc.
                                    162 Midland Av.
                               Vineyard Haven, MA 02568

                                    Arcan Enterprises
                                     P.O. Box 31057
                                  Clarksville, TN 37040

                                    AT&T Mobility
                                     P.O. Box 6463
                                 Carol Stream, IL 60197

                                      Bradford Steel
                                      46 Braley Rd.
                                East Freetown, MA 02717

                                Brockway-Smith Company
                                     35 Upton Drive
                                 Wilmington, MA 01887

                              Canyon Creek Cabinet Company
                                   16726 Tye Street SE
                                   Monroe, WA 98272




2653135v1/14189-7
 Case 18-10398      Doc 217    Filed 01/22/19 Entered 01/22/19 08:48:03   Desc Main
                                Document     Page 3 of 10


                                  Cape Cod Battery, Inc.
                                      78 County Road
                                 East Freetown, MA 02717

                                  Cape Cod Express, Inc.
                                     1 Express Drive
                                   Wareham, MA 02571

                               Cape Cod Trailer Storage, Inc.
                                       Drawer W.
                                   Hyannis, MA 02601

                                       Cohenno, Inc.
                                      92 Evans Drive
                                   Stoughton, MA 02072

                                     Comcast Business
                                      P.O. Box 1577
                                     Newark, NJ 07101

                           Commonwealth of Massachusetts
                        Department of Unemployment Assistance
                              Charles F. Hurley Building
                            19 Staniford Street, Third Floor
                                  Boston, MA 02114

                              Cooperative Reserve Supply, Inc.
                                   1100 Iron Horse Park
                                North Billerica, MA 01862

                                 Counter Productions, Inc.
                                    103 Liberty Street
                                  Brockton, MA 02301

                                         DAL Tile
                                    SSC Bakersfield-120
                                      5305 Asge Road
                                   Bakersfield, CA 93313

                                DAL Tile Distribution, Inc.
                                 7834 CF Hawn Freeway
                                    Dallas, TX 75217




2653135v1/14189-7
 Case 18-10398      Doc 217   Filed 01/22/19 Entered 01/22/19 08:48:03   Desc Main
                               Document     Page 4 of 10


                                        Dewalt
                                   701 E Joppa Road
                                  Towson, MD 21286

                                      Dex Media
                                   P.O. Box 619009
                                     DFW Airport
                                   Dallas, TX 75261

                                 Dukes County Builders
                                    P.O. Box 2547
                                 Oak Bluffs, MA 02557

                                  Eastern Insurance
                                233 West Central Street
                                  Natick, MA 01760

                                  Elizabeth Cosgrove
                                       9th Street
                                 Edgartown, MA 02539

                                 Epicor Software Corp.
                                804 Las Cimas Parkway
                                   Austin, TX 78746

                                      Eversource
                                   107 Selden Street
                                   Berlin, CT 06037

                                      Eversource
                                   P.O. Box 660753
                                   Dallas, TX 75266

                               Ferguson Enterprises, Inc.
                                   22 National Drive
                                 Franklin, MA 02038

                               Ferguson Enterprises, Inc.
                                    400 Lynnway
                                   Lynn, MA 01901

                              Florinda B. Desourcy Trust
                                     P.O. Box 111
                              Vineyard Haven, MA 02568




2653135v1/14189-7
 Case 18-10398      Doc 217    Filed 01/22/19 Entered 01/22/19 08:48:03   Desc Main
                                Document     Page 5 of 10


                                 Fulchino, OReilly and Co.
                                    c/o Tonneson + Co.
                               401 Edgewater Place, Suite 300
                                Wakefield, MA 01880-6208

                                     Hi-Way Concrete
                                  2746 Cranberry Highway
                                   Wareham, MA 02571

                                   HTA Mobile Repair
                                   475 Edgartown Road
                                Vineyard Haven, MA 02568

                                     IPFS Corporation
                              30 Montgomery Street, Suite 1000
                                   Jersey City, NJ 07302

                                    J. Bruce MacGregor
                                         Drawer W
                                    Hyannis, MA 02601

                                     Joseph Cosgrove
                                         9th Street
                                   Edgartown, MA 02539

                                       Joseph Grillo
                                         RFD 610
                                Vineyard Haven, MA 02568

                                    LBM Advantage
                               555 Hudson Valley Ave. #200
                                 New Windsor, NY 12553

                          Massachusetts Department of Revenue
                                   Bankruptcy Unit
                                     PO Box 9564
                                  Boston, MA 02114

                    M.V. Refuse & Disposal Resource Recovery District
                                 750 West Tisbury Road
                                 Edgartown, MA 02539

                                  Martha's Vineyard Online
                                    34 S Summer Street
                                   Edgartown, MA 02539




2653135v1/14189-7
 Case 18-10398      Doc 217   Filed 01/22/19 Entered 01/22/19 08:48:03   Desc Main
                               Document     Page 6 of 10


                               Martha's Vineyard Times
                                    P.O. Box 518
                              Vineyard Haven, MA 02568

                                    Metabo Corp.
                                 1231 Wilson Drive
                                West Chester, PA 19380

                                  Metabo Corporation
                               c/o Alan I. Margolies, Esq
                                 793 Washington Street
                                   Canton, MA 02021

                                 Metabo Corporation
                                   P.O. Box 824578
                                Philadelphia, PA 19182

                                     Neopost, Inc.
                                      Dept. 3689
                                   P.O. Box 123689
                                   Dallas, TX 75312

                               Northland Industrial Truck
                                    6 Johnson Road
                                Wilmington, MA 01887

                                        NStar
                                   800 Boylston St.
                                  Boston, MA 02199

                                  Prime Source, Inc.
                                 2517 Payshere Circle
                                  Chicago, IL 60674

                                 R. A. Graham Co, Inc.
                                    70 James Street
                                 Worcester, MA 01603

                                 R.M. Packer Co., Inc.
                                      Beach Rd
                                    P.O. Box 308
                              Vineyard Haven, MA 02568




2653135v1/14189-7
 Case 18-10398      Doc 217   Filed 01/22/19 Entered 01/22/19 08:48:03   Desc Main
                               Document     Page 7 of 10


                                     RAM Board
                                  27460 Avenue Scott
                                  Valencia, CA 91355

                                  Ralph J. Perry, Inc.
                                   96 Falmouth Road
                                     P.O. Box 339
                                  Hyannis, MA 02601

                               Reeb Millwork Corporation
                                P.O. Box 8000 Dept. 786
                                   Buffalo, NY 14267

                                         RGIS
                                    P.O. Box 77631
                                   Detroit, MI 48277

                                 Rons Truck Shop. Inc.
                                    P.O. Box 1460
                                 Nantucket, MA 02554

                                    Schlossberg LLC
                            Attn: George W. Skogstrom, Esq.
                         35 Braintree Hill Office Park, Suite 401
                                  Braintree, MA 02184

                                  Shirley Williams
                          C/O Ernest Douglas Sedeholm, Esq.
                                 3 Mariners Landing
                                   P.O. Box 2356
                               Edgartown, MA 02539

                                  South Meadow Citgo
                                  227 S. Meadow Road
                                  Plymouth, MA 02360

                               Stergis Windows & Doors
                                    79 Walton Street
                                 Attleboro, MA 02703

                                  Sun Island Delivery
                                   10 Attucks Lane
                                      Drawer W
                                  Hyannis, MA 02601




2653135v1/14189-7
 Case 18-10398      Doc 217   Filed 01/22/19 Entered 01/22/19 08:48:03   Desc Main
                               Document     Page 8 of 10


                                   The Translaw Group
                               785 Williams Street, Unit 428
                                 Longmeadow, MA 01106

                                     Tonneson & Co.
                                  401 Edgewater PL #300
                                   Wakefield, MA 01880

                                   Town of Edgartown
                                     70 Main Street
                                  Edgartown, MA 02539

                                     Town of Tisbury
                                      P.O. Box 1208
                                    Tisbury, MA 02568

                                  United States Treasury
                                   120 Liberty Street
                                  Brockton, MA 02301

                                   US Specialty Supply
                              c/o CSI Group International Inc.
                                        PO Box 37
                                West Berlin, NJ 08091-0037

                                   Velux America, LLC
                                     P.O. Box 75435
                                   Charlotte, NC 28275

                                         Verizon
                                     P.O. Box 15124
                                    Albany, NY 12212

                                    William Vermette
                               22001 Loudoun County Pkwy
                                   Ashburn, VA 20147

                                 Vineyard Harbor Motel
                                     60 Beach Road
                               Vineyard Haven, MA 02568

                                 Vineyard Propane & Oil
                                     6 N Line Road
                                 Edgartown, MA 02539




2653135v1/14189-7
 Case 18-10398          Doc 217     Filed 01/22/19 Entered 01/22/19 08:48:03              Desc Main
                                     Document     Page 9 of 10


                                         Volta Transportation
                                         227 S. Meadow Road
                                         Plymouth, MA 02360

                                             W.B. Mason
                                           59 Centre Street
                                         Brockton, MA 02303

                                        Ware-Rite Distributors
                                          40 Industrial Drive
                                     East Bridgewater, MA 02333

                                        Warren Trask Company
                                          63B Bedford Drive
                                         Lakeville, MA 02347

                                          Wayne Guyther III
                                            9 Tiffany Lane
                                      Vineyard Haven, MA 02568

                                    Woodharbor Custom Cabinetry
                                        3277 9th Street SW
                                       Mason City, IA 50401

                               Woodharbor Molding and Millwork, Inc.
                                    c/o Weiner Law Firm, P.C.
                                   1441 Main Street, Suite 610
                                      Springfield, MA 01103


            In addition, I understand that e-mail notice of this filing was sent to the following:


        Paula R.C. Bachtell paula.bachtell@usdoj.gov
        Thomas O. Bean tbean@verrilldana.com, bankrB@verrilldana.com,
         SKLUGER@VERRILLDANA.COM, bankr@verrilldana.com
        Alan M. Cohen amc.law@verizon.net
        John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
        Joseph G. Foley joefoleylaw@aol.com
        Jonathan Horne jhorne@murthalaw.com, lmulvehill@murthalaw.com
        Thomas S. Vangel tvangel@murthalaw.com




2653135v1/14189-7
 Case 18-10398       Doc 217     Filed 01/22/19 Entered 01/22/19 08:48:03       Desc Main
                                 Document      Page 10 of 10


        Celine E. de la Foscade-Condon   delafoscac@dor.state.ma.us




                                            /s/ Adam J. Ruttenberg
                                           Adam J. Ruttenberg, BBO No. 553158
                                           ARENT FOX LLP
                                           Prudential Tower
                                           800 Boylston Street
                                           Boston, MA 02199
                                           (617) 973-6100
                                           adam.ruttenberg@arentfox.com




2653135v1/14189-7
